DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 March 2022 has been entered.
 	Claims 1-7, 13-15, 17, and 20-27 as amended are pending.

Claim Objections
Claim 7 and 25 are objected to because of the following informalities:  Claims 7 and 25 lack a period. In addition, claim 7 recites that the aliphatic diglycidyl ether may be 1,4-butanediol diglycidyl ether or oxirane, 2,2’-[1,4-butanediyl(oxymethylene)]bis-. These are different names for the same compound, so one should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-7, 13-15, 17, and 20-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 26, and 27 all require a certain amount of one or more liquid epoxy resins and epoxy functional reactive diluent. This is unclear because applicant has not made it clear that there is a distinction between these materials for the purpose of calculating relative amounts of these materials. For example, alkyl (C12-C14) glycidyl ether appears to be both a liquid epoxy resin (see claim 17), and a reactive diluent (see para. 0042 of the specification). Likewise, diglycidyl ether of bisphenol A or F appears to be a liquid epoxy resin (see claim 3), and also an epoxy functional reactive diluent (see claim 17, where bisphenol based liquid epoxy resin appears both as epoxy functional reactive diluent being a bisphenol based liquid epoxy resin, and that the liquid epoxy resin includes oxirane, 2,2’-[(1-methylethylidene)bis(4,1-phenyleneoxymethylene)]bis-, homopolymer). This makes it unclear when these materials appear where they are part of the one or more liquid epoxy resins for determining whether the amount of liquid epoxy resin is met, or is part of the epoxy functional reactive diluent. As an example, it is unclear whether a liquid epoxy resin composition containing 90 % of diglycidyl ether of bisphenol A and no other epoxy compounds meet both the liquid epoxy resin material and epoxy functional reactive diluent material, or whether the liquid epoxy resin material described in claim 5, could also meet the requirement of an epoxy reactive diluent material, since all of the materials listed are also epoxy functional reactive diluents.
Claim 15 recites that the curing agent composition includes 5 to 20 wt % of pigment, and 5-20  wt% of filler. However, in view of the other requirements of claims 15 and 1, it is unclear how a curing agent composition could include pigment material in excess of 13.3 wt %, or filler material in excess of 13.3 wt %.
	Claim 23 recites that the liquid epoxy resin composition has filler in an amount from 1-20 wt %. However, claim 1 requires that the liquid epoxy resin composition contain at least 85.7 wt % of components. Thus, it is unclear how a liquid epoxy resin composition could have filler in amounts exceeding 14.3 wt %.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 13-15, 17, and 20-27 have been considered but are moot because the new ground of rejection does not rely on the prior grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/Primary Examiner, Art Unit 1764